COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:       In the Interest of K.E.S.M., Jr., Child; In the Interest of
                           K.G.S.M., a.k.a. K.G.S.M.

Appellate case numbers:    01-19-00285-CV & 01-19-00286-CV

Trial court case numbers: 2017-04805J & 2018-01409J

Trial court:               315th District Court of Harris County

        Appellant D.M.’s court-appointed counsel, Steven B. Frazier, filed a brief on June
7, 2019, concluding that the above-referenced related parental termination appeals are
frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); In the
Interest of K.D., et al., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).
However, counsel has not filed a motion to withdraw from representation with the Clerk
of this Court. See Anders, 386 U.S. at 744. Even though an Anders brief in a termination
case may not be “good cause” sufficient to justify counsel’s withdrawal, an Anders brief
must accompany a motion to withdraw to notify appellant of her rights. See id.; see In the
Interest of P.M., 520 S.W.3d 24, 27 (Tex. 2016).
        In addition, counsel must also inform this Court that he has mailed a copy of his
motion to withdraw to her client and informed appellant of her right to review the records
and to file a pro se response and, if so, she should immediately file a motion for pro se
access to the records. See In the Interest of A.M., 495 S.W.3d 573, 582–83 (Tex. App.—
Houston [1st Dist.] 2016, pet. denied) (citations omitted) (denying counsel’s motion to
withdraw in termination case, but noting that counsel’s duty to her client extends through
exhaustion of all appeals and motion must inform client of right to review records and file
pro se response). Because the Clerk of this Court already mailed a form motion for pro se
access to the records to appellant, counsel does not need to send the form motion.
        Accordingly, the Court orders appellant’s counsel, Steven B. Frazier, to file a
motion to withdraw informing appellant D.M. as noted above within 10 days of the date
of this order. See TEX. R. APP. P. 6.5, 9; In the Interest of A.M., 495 S.W.3d at 582–83.

       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley____
                   Acting individually      Acting for the Court
Date: ___June 18, 2019__